189 F.2d 608
CONNOLLY et al.v.COMMERCIAL NAT. BANK IN SHREVEPORT.
No. 13316.
United States Court of Appeals Fifth Circuit.
June 14, 1951.

Monte M. Lemann, Nicholas Callan, New Orleans, La., Marion K. Smith, Shreveport, La., S. W. Plauche, Jr., Lake Charles, La., Otis W. Bullock, Byron D. Bullock, Shreveport, La., for appellants.
Sidney M. Cook, Charles D. Egan, Shreveport, La., Charles E. Dunbar, Jr., New Orleans, La., for appellee.
Before HUTCHESON, Chief Judge, and HOLMES, BORAH, RUSSELL, STRUM and RIVES, Circuit Judges, En Banc.
PER CURIAM.


1
This is the third time this matter has been to this court.1 The learned district judge, in the course of the two trials, has written several opinions which have been published.2 The decree from which the present appeal is prosecuted was entered by the district court in compliance with the mandate of this court upon the last appeal.


2
Pretermitting any discussion of the matters about which the members of this court were in disagreement, we are now of the opinion that the appellant receiver of the Commercial National Bank of Shreveport (the Old Bank) is entitled to the benefit of such tax savings as accrued from the inclusion not only of Class C real estate in the capital stock tax return of the Commercial National Bank in Shreveport (the New Bank), as formerly held, but is entitled to the benefit of the total tax savings from the inclusion of both Class B and Class C assets. A decree will accordingly be here entered modifying the final decree of the district court so as further to provide that appellant receiver of the Old Bank recover of the appellee New Bank such tax savings as accrued from the inclusion of Class B assets in the capital stock tax returns of the New Bank, with interest thereon at the rate of 5% per annum from the dates the New Bank paid the state taxes and the deductions were made.


3
As thus modified, the decree appealed from will be affirmed, the costs of this appeal to be taxed against the appellee.


4
Modified and affirmed.



Notes:


1
 See Commercial National Bank in Shreveport v. Parsons, 5 Cir., 144 F.2d 231, rehearing denied 145 F.2d 191; Commercial National Bank in Shreveport v. Connolly, 5 Cir., 176 F.2d 1004, rehearing denied 177 F.2d 514


2
 Leslie v. Commercial National Bank in Shreveport, D.C., 28 F.Supp. 927; Rawlings v. Commercial National Bank in Shreveport, D.C., 44 F.Supp. 5; Parsons v. Commercial National Bank in Shreveport, D.C., 64 F.Supp. 888; Connolly v. Commercial National Bank in Shreveport, D.C., 72 F.Supp. 961; Connolly v. Commercial National Bank in Shreveport, D. C., 89 F.Supp. 976; Connolly v. Commercial National Bank in Shreveport, D. C., 90 F.Supp. 264